DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 2/3/22 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110041260 by Balinski et al. in view of DE102016104580B3 by Fischer et al., U.S. Patent Application Publication 20150167222 by Hwang et al., and U.S. Patent Application Publication 20130104607 by Broitzman.
As to claim 1, Balinski teaches a washing machine comprising a tub 16 (fig. 2) within a cabinet 12 and defining a wash chamber 20; a basket 18 in the tub; ducts 26, 33 in fluid communication with an ambient environment and the wash chamber; a fan 30 coupled to the duct 33; and a controller 14 operably coupled to the fan and configured 
Balinski teaches that the fan operates for a period of time during the reducing humidity process (para. 57), but does not teach that the fan is operated according to a periodic schedule with an ON time and an OFF time of the fan (“periodic” interpreted to mean that the fan operates with more than one ON time during the schedule, i.e. operating at intervals).  However, one of ordinary skill in the art would have recognized as obvious to operate the fan at intervals during the fan schedule.
Operating a drying fan at intervals in a laundry appliance to remove moisture after a washing cycle was known in the art.  Fischer teaches a drying fan that is switched on and off periodically to allow for air to be enriched with moisture between intervals in order to achieve a positive drying effect and to save energy (para. 20).  Hwang teaches operating a fan at intervals to protect washed clothes (para. 65; see fig. 4, steps S300 and S400).  Broitzman teaches that a fan may periodically run to check for humidity within the basket after a washing load is removed (para. 30) in order to remove moisture as necessary to reduce odors and other problems resulting from stagnant water (para. 6).
One of ordinary skill in the art would have been motivated to operate the fan of Balinski to operate at intervals during a reducing humidity process in order to save energy by allowing time for stagnant water to evaporate based on the teachings and suggestions of Fischer and Broitzman.  One of ordinary skill in the art would also have 
As to claim 2, Hwang teaches fixed time intervals (para. 65; see fig. 4, steps S300 and S400) and Broitzman suggests fixed time intervals (para. 30).  One of ordinary skill in the art would have had a reasonable expectation of success by operating the fan at fixed time intervals for the purposes of removing moisture and/or checking a humidity level.
As to claims 3-6, Balinski teaches that the fan operation time is selected to reduce humidity to a desired level (para. 57), Broitzman teaches that reduction of humidity is dependent on the operation time of the fan (para. 30), and Fischer teaches that the length of the intervals can be dependent on the drying rate (para. 20).  Although neither Balinski, Broitzman, nor Fischer teach the claimed specific interval lengths or total drying time, it is not inventive to discover the optimum or workable times by routine experimentation in order to achieve the predictable result of reducing humidity within a wash basket to a desired level of dryness (see MPEP 2144.05, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  In the present case, one of ordinary skill in the art would have recognized as obvious to determine optimal fan intervals and total drying time by routine experimentation with the expectation of achieving an effective drying while optimizing energy conservation (see Fischer, para. 20).  The fan 
As to claim 7, Balinski teaches an intake duct 26 (fig. 2; note that duct 26 may be an intake duct, para. 37) and an exhaust duct 33.
As to claim 8, Balinski teaches that the fan 30 may be mounted in the exhaust duct at a rear panel of the washing machine (fig. 2, note that duct 33 may be an exhaust duct, para. 37).
As to claim 10, Balinski teaches determining whether a load is in the wash chamber (para. 58) and operating the fan according to the periodic fan schedule (operation 132, fig. 4) only if there is no load in the wash chamber (see para. 56).
As to claim 11, Balinski does not explicitly teaches a vent button to initiate the periodic fan schedule, but Broitzman teaches a vent button (manual on/off switch, para. 30); one of ordinary skill in the art would have recognized as obvious to use a vent button for its known and intended purpose as taught by Broitzman.
As to claim 12, although Balinski does not teach the particulars of its fan, one of ordinary skill in the art would have recognized as obvious that a single speed fan would have been obvious to try, given the finite options of a fan being single, multiple, or variable speed, and would have accomplished the intended functions taught by Balinski with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110041260 by Balinski et al. in view of DE102016104580B3 by Fischer et al., U.S. Patent Application Publication 20150167222 by Hwang et al., and U.S. Patent Application Publication 20130104607 by Broitzman as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20080127506 by Han et al.
As to claim 9, Balinski does not teach a vent door coupled to a duct for regulating the flow of air and that its controller would open the vent door when the fan is operating.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine of Balinski to have a vent door.  Han teaches a laundry appliance with a vent door (damper 610) which is controlled to be opened with an exhaust fan is operating (para. 82).  Han teaches that this prevents exhausted gas from backflowing back into the appliance (para. 82).  One of ordinary skill in the art would have been motivated to modify the washing machine taught by Balinski in order to prevent the backflow of exhausted, humid air based on these teachings of Han.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711